                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE JEFFREY D. BROTHERS                         :           CIVIL ACTION
                                                   :
                                                   :           No. 19-3310

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                           March 10, 2020

       Appellee-Debtor Jeffrey D. Brothers filed for Chapter 13 bankruptcy on March 17, 2014.

Around that time, pro se Appellant-Creditor James Madigan purchased property owned by

Brothers at a tax sale for approximately $14,000. Brothers sought to redeem the property pursuant

to a payment plan in the bankruptcy action. The Bankruptcy Court confirmed Brothers’s plan and

Brothers began making payments toward redeeming the property. Madigan, however, vigorously

fought to prevent Brothers from redeeming the property. Madigan now appeals the Bankruptcy

Court’s July 17, 2019, order denying his most recent motion and directing him to pay $424.55

toward outstanding late fees for taxes and utilities on the property. Because the underlying

bankruptcy action has been dismissed and there is no stay that can be lifted, the Court will dismiss

Madigan’s appeal as moot insofar as it seeks to lift the bankruptcy action’s stay. The Court will,

however, vacate the July 17, 2019, order insofar as it directs Madigan to pay $424.55 because the

Bankruptcy Court incorrectly imposed these costs on Madigan.

BACKGROUND

        Brothers purchased property at 236 North Peach Street, Philadelphia, PA 19139 (the

Property), from Alyisa Montanez in the early 1980s. Brothers never recorded the deed from the

sale. The original deed was lost in a fire during the 1990s.

       On January 16, 2013, the City of Philadelphia brought an action against Montanez—as

record owner of the property—for delinquent real estate taxes on the Property. Three months later,
the Philadelphia County Court of Common Pleas entered judgment in favor of the City for

$22,519.79. After this judgment was entered, Alyisa Montanez deeded the Property to the

“Brothers Family Trust” (the Trust) with Brothers as the trustee. The Property was then sold at a

sheriff’s sale. Madigan purchased the Property at the sale for approximately $14,000. A few weeks

later, Brothers filed for Chapter 13 Bankruptcy, and filed a bankruptcy plan that sought to redeem

the Property. 1 The Bankruptcy Court confirmed Brothers’s plan on May 13, 2015.

       Almost six months after the plan was confirmed, Madigan filed a motion seeking relief

from the bankruptcy stay. According to Madigan, Brothers failed to pay taxes and utilities for the

Property as well as related late fees. A hearing on Madigan’s motion was held on November 25,

2015. At that hearing, the Bankruptcy Court ordered Madigan to pay the current late fees for the

unpaid taxes and utilities. The Bankruptcy Court, however, stated that moving forward Brothers

would be responsible for paying the taxes and utilities, as well as any accrued late fees. See Tr. 22,

Nov. 25, 2015, ECF No. 98 (“It’s common sense that it’s [Brothers’s] responsibility for the current

taxes and current water . . . . [Brothers] know[s] that obligation is out there and you better go find

out what it is and pay it . . . . [Brothers] know[s] the money is owed. Get it paid.”). Despite these

orders, Madigan’s motion for relief from the stay was not resolved at the hearing.

       On December 28, 2016, the motion for relief from the stay was disposed of by the parties’

stipulation. Under this stipulation, Brothers agreed to become current on the taxes and utilities for

the Property and Madigan agreed to pay the outstanding late fees. Consent Order 2, Dec. 28, 2016,

ECF. No 120. After this stipulation was entered, the Bankruptcy Judge handling the case retired

and a new Bankruptcy Judge was assigned to the case.



1
  Brothers filed numerous amended plans with the Bankruptcy Court. The differences between
these plans, however, are immaterial for the purposes of this appeal and will therefore not be
addressed.
                                                  2
       On May 22, 2019, Madigan filed another motion for relief from the bankruptcy stay—the

basis of this appeal. In this motion, Madigan argued the 2013 deed transfer from Montanez to the

Trust was fraudulent due to various misspellings on the deed and Brothers having failed to produce

evidence of the Trust’s existence. On July 17, 2019, the new Bankruptcy Judge denied Madigan’s

motion and ordered Madigan to (1) sign over the deed to the Property as Brothers’s had paid the

full amount owed to Madigan through the plan; (2) pay $424.55 toward late fees owed on the taxes

and utilities for the Property which had accrued after the parties December 2016 stipulation; and

(3) transfer all bills for taxes and utilities to Brothers’s name. This appeal followed. In this appeal,

Madigan argues (A) the 2013 deed transfer to the Trust was fraudulent so the bankruptcy stay

should be lifted and the underlying plan’s confirmation should be revoked; and (B) the Bankruptcy

Court wrongly required him to pay $424.55 in late fees.

        While Madigan’s appeal was pending, the trustee for the bankruptcy action moved to

dismiss Brothers’s bankruptcy action for bad faith. The motion alleged Brothers acted in bad faith

when he informed a car dealership that the trustee had authorized him to obtain a car loan when

the trustee had not. On November 20, 2019, the Bankruptcy Court granted the trustee’s motion

and Brothers’s bankruptcy proceeding was dismissed.

DISCUSSION

       Because the underlying bankruptcy action has been dismissed and there is no stay that can

be lifted, the Court will dismiss Madigan’s appeal as moot insofar as it seeks to lift the bankruptcy

action’s stay and revoke the underlying plan’s confirmation. Even if this portion of Madigan’s

appeal was not moot, it would fail because it is untimely and meritless. The Court will, however,

vacate the July 17, 2019, order insofar as it directs Madigan to pay $424.55 because the Bankruptcy

Court improperly imposed these costs on Madigan.



                                                   3
       At the outset, because Brothers’s bankruptcy proceeding has been dismissed and there is

no relief that can be awarded from the stay or a confirmed plan that can be revoked, Madigan’s

appeal is moot insofar as it seeks to lift the stay and revoke the previously confirmed bankruptcy

plan. “[W]hen a notice of appeal has been filed in a bankruptcy case, the Bankruptcy Court retains

jurisdiction to address elements of the bankruptcy proceeding that are not the subject of that

appeal.” See In re Ponton, 446 F. App’x 427, 429 (3d Cir. 2011) (quoting In re Transtexas Gas

Corp., 303 F.3d 571, 580 n.2 (5th Cir. 2002)). A bankruptcy appeal becomes moot if the appellate

court becomes unable to grant effective relief because of events that occurred in the underlying

bankruptcy during the appeal. See United Artists Theatre Co. v. Walton, 315 F.3d 217, 226 (3d

Cir. 2003). Typically, where a party appeals the denial of his motion for relief from a stay, an

appeal becomes moot if the bankruptcy proceeding below is dismissed. See Montelione v. Fed.

Nat’l Mortg. Ass’n, 183 F. App’x 200, 201-02 (3d Cir. 2006) (collecting cases); In re Ponton, 446

F. App’x at 429 (collecting cases).

       Here, the dismissal of Brothers’s bankruptcy action moots Madigan’s argument that the

bankruptcy’s stay should be lifted and the plan’s confirmation should be revoked due to fraud.

While briefing on Madigan’s appeal was being completed, Brothers’s bankruptcy action was

dismissed for bad faith conduct. Because Brothers’s bankruptcy action has been dismissed and

there is no longer a bankruptcy stay in place or a confirmed payment plan, the Court cannot grant

Madigan effective relief. Accordingly, Madigan’s appeal is moot insofar as it seeks relief from the

stay and to revoke the confirmed payment plan. See id. (finding dismissal of bankruptcy

proceeding mooted appeal); Montelione, 183 F. App’x 201 (finding voluntary dismissal of

bankruptcy proceeding mooted a pending appeal that sought relief from an order lifting the

automatic stay).



                                                4
       Even assuming Madigan’s arguments in support of lifting the stay were not moot, there is

no merit to his claim as it is untimely and he has not shown clear and convincing evidence of fraud.

Madigan does not assert a legal basis for his challenge to the bankruptcy stay other than asserting

Brothers received the deed to the Property in 2013 by way of fraud. Because the only mechanism

that allows a creditor to invalidate a confirmed plan and lift a bankruptcy stay through a showing

of fraud is 11 U.S.C. § 1330(a), the Court will construe Madigan’s argument as a seeking to revoke

the plan’s confirmation pursuant to § 1330(a).

       Section 1330(a) states, “[o]n request of a party in interest at any time within 180 days after

the date of the entry of an order of confirmation . . . , and after notice and a hearing, the court may

revoke such order if such order was procured by fraud.” To revoke a confirmation order under

§ 1330(a), the movant must prove common law fraud, which requires showing:

       (1) that the debtor made a materially false statement; (2) that the debtor knew that
       the statement was materially false or that he made the materially false statement in
       reckless disregard for its truth; (3) that the debtor intended the court to rely on the
       materially false statement; (4) that the court did rely on the materially false
       statement; and (5) that as a result of the court's reliance, the confirmation order was
       entered.

Rafferty v. First Union Mortg. Corp., No. 97-6763, 1998 WL 13584, at *3 (E.D. Pa. Jan. 9, 1998)

(citing In re Siciliano, 167 B.R. 999, 1014–15 (E.D. Pa.1994)). The movant must prove fraud by

clear and convincing evidence. Rafferty, 1998 WL 13584, at *3.

       Madigan’s attempt to revoke the confirmation order under § 1330(a) is both untimely and

meritless. The bankruptcy plan here was confirmed on May 13, 2015. Madigan filed his motion

seeking to invalidate the confirmed plan on the basis of fraud on May 22, 2019—more than four

years after the plan was confirmed. Madigan’s attempt to invalidate the plan under § 1330(a) was

well past the 180-day limit imposed by that statute and is untimely. Regardless, Madigan has failed

to demonstrate by clear and convincing evidence that the plan was confirmed by fraud. He has

                                                  5
proffered no concrete evidence—much less clear and convincing evidence—that the plan was

approved by fraud. Accordingly, even assuming Madigan’s arguments in support of lifting the stay

were not moot, there is no merit to Madigan’s § 1330(a) claim. 2

       Madigan next argues the new Bankruptcy Judge erred in ordering him to pay $424.55

toward late fees owed on the taxes and utilities for the Property because the original Judge

previously ordered Brothers to pay the Property’s taxes and utilities. The Court agrees. 3

       At the November 25, 2015, hearing, the Bankruptcy Court ordered Brothers to pay for the

taxes and utilities for the Property—regardless of whether Madigan sent him a bill or monthly

statement. 4 See Tr. 22, Nov. 25, 2016 (“It’s common sense that it’s [Brothers’s] responsibility for

the current taxes and current water . . . . [Brothers] know[s] that obligation is out there and you

better go find out what it is and pay it . . . . [Brothers] know[s] the money is owed. Get it paid.”).

As result, Brothers became responsible for paying the taxes and utilities for the Property and, as a

corollary, any resulting late fees from their non-payment. This was the last guidance from the

Bankruptcy Court to the parties regarding the taxes and utilities for the Property until the

Bankruptcy Court issued the 2019 order that is the subject of this appeal.

       Brothers argues otherwise, asserting Madigan had agreed to pay the utilities and water bills.

There is no evidence in the record, however, demonstrating the existence of this agreement. The



2
 In supplemental briefing filed on February 6, 2020, Madigan asks the Court to rule on the status
of the Property now that the underlying bankruptcy action has been dismissed. This issue is not
properly before the Court. The only questions before the Court relate to the July 17, 2019, order—
not the dismissal of the bankruptcy action, which occurred after Madigan’s appeal.
3
  This portion of Madigan’s appeal is not moot. Because Madigan is obligated to pay $424.55
toward late fees in taxes and utilities, the Court can afford still effective relief by vacating the
required payment. See United Artists Theatre Co., 315 F.3d at 226.
4
 The Court notes that, as the Bankruptcy Court found, the tax and water bills for the Property are
publicly available and payable.
                                                  6
only agreement that existed between Brothers and Madigan was the December 2016 stipulation.

While this stipulation provides Madigan agreed pay outstanding late fees as of the date of the

stipulation, it only contemplates a single, one-time payment. Thus, there is no evidence Madigan

agreed to continue to bear responsibility for the taxes and utilities for the Property after the

November 25, 2015, order.

       Brothers also argues Madigan again failed to deliver the tax and water bills to him, and

Madigan should therefore pay the late fees. This argument is similarly unsupported by the record.

In 2015, the Bankruptcy Court ordered Brothers to pay the taxes and utilities regardless of whether

Madigan sent him a bill. 5 See Tr. 22, Nov. 25, 2015. As a result, when the parties continued to

dispute the payment of late fees in 2019, those instructions remained binding on the parties, and

Brothers bore responsibility for paying the taxes and utilities for the Property—as well as any late

fees. Therefore, the Bankruptcy Court erred in directing Madigan to pay $424.55 in late fees for

the taxes and utilities and the July 2019 order will be vacated to this extent. See, e.g., In re

Pharmacy Benefit Managers Antitrust Lit., 582 F.3d 432, 439 (3d Cir. 2009) (stating courts should

“be loathe to [reverse prior rulings] in the absence of extraordinary circumstances such as where

the initial decision was clearly erroneous and would make a manifest injustice.”); see also United

States v. Wheeler, 256 F.2d 745 (3d Cir. 1958) (finding rulings of previous judge of same court on

the defendants’ motions to dismiss were the “law of the case” and could not be disturbed).




5
  Although they were not presented to the Bankruptcy Court, the Court notes Madigan has
proffered copies of the water bills for the property, which demonstrate the water bills were mailed
to the Property’s address—where Brothers resided. Brothers does not dispute the validity of these
bills. This evidence indicates that Brothers was aware of these bills even if Madigan did not send
them to him.
                                                 7
CONCLUSION

        In light of Brothers’s bankruptcy action being dismissed, the instant appeal is moot insofar

as it seeks relief from the stay and to revoke the confirmed bankruptcy plan. Nevertheless, the

Court will vacate the Bankruptcy Court’s order insofar as it directed Madigan to pay $424.55 in

late fees for taxes and utilities on the Property.

        An appropriate order follows.



                                                         BY THE COURT:


                                                         /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.




                                                     8
